aN

Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 . Page 1 of elD 93
AF Approval yh Chief Approval

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
. TAMPA DIVISION °
UNITED STATES OF AMERICA
Vv. CASE No. 8:19-cr-128-T-23AAS
JAMES LOCKHART
PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, James Lockhart, and the attorney for the

defendant, Mark J. O’Brien, mutually agree as follows:

A. Particularized Terms

1. Counts Pleading To

The defendant shall enter a plea of guilty to Counts One, Two,
and Three of the Information. Count One charges the defendant with
production of child pornography, in violation of 18 U.S.C. § 2251(a) and (e).
Count Two charges the defendant with distribution of child pornography, in
violation of 18 U.S.C. § 2252(a)(2) and (b)(1). Count Three charges the
defendant with possession of child pornography, in violation of 18 U.S.C.

§ 2252(a)(4)(B) and (b)(2).

Defendant’s Initials _/ 2

ALS | BM,

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 , Page 2 of 30 PagelD 94

uy

2. Minimum and Maximum Penalties

 

Count One is punishable by a mandatory-minimum term of
imprisonment of 15 years up to 30 years, a maximum fine of $250,000, a term
of supervised release of at least five years up to life, and a special assessment of
$100. Count Two is punishable by a mandatory-minimum term of
imprisonment of five years up to 20 years, a maximum fine of $250,000, a
term of supervised release of at least five years up to life, and a special
assessment of $100. Count Three carries a maximum sentence of 20 years’
imprisonment, a maximum fine of $250,000, a term of supervised release of at
least five years up to life, and a special assessment of $100.

With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offense, and with respect to
other offenses, the Court may order the defendant to make restitution to any
victim of the offense, or to the community, as set forth below.

Additionally, pursuant to 18 U.S.C. § 3014, the Court shall
impose a $5,000 special assessment on any non-indigent defendant convicted
of an offense in violation of certain enumerated statutes involving: (1)
peonage, slavery, and trafficking in persons; (2) sexual abuse; (3) sexual
exploitation and other abuse of children; (4) transportation for illegal sexual

activity; or (5) human smuggling in violation of the Immigration and

Defendant’s Initials LI) 2

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19. Page 3 of 30 PagelD 95

Nationality Act (exempting any individual involved in the smuggling of an
alien who is the alien’s spouse, parent, son or daughter).
3. Apprendi v. New Jersey and Alleyne v. United States

Under Apprendi v. New Jersey, 530 U.S. 466 (2000), Alleyne v.
United States, 570 U.S. 99 (2013), and 18 U.S.C. § 2252(b)(2), the maximum
sentence for Count Three increases from 10 years to 20 years because the
following facts have been admitted by the defendant and are established
beyond a reasonable doubt by this plea of guilty: the defendant possessed
visual depictions of child pornography involving a prepubescent minor or a
minor who had not attained 12 years of age.

4, Elements of the Offenses

The defendant acknowledges understanding the nature and
elements of the offenses with which defendant has been charged and to which
defendant is pleading guilty. The elements of Count One are:

First: an actual minor, that is, a real person, who was less than
18 years old, was depicted;

Second: the defendant employed, used, persuaded, induced,
enticed, or coerced the minor to engage in sexually explicit
conduct for the purpose of producing a visual depiction of
the conduct; and

Third: the visual depiction was produced using materials that had

been mailed, shipped, or transported in or affecting
interstate or foreign commerce by any means, including by

a
Defendant’s Initials CH 3

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 4 of 30 PagelD 96

computer, or the depiction was actually transported in
interstate or foreign commerce.

The elements of Count Two are:

First:

Second:

Third:

Fourth:

Fifth:

the defendant knowingly distributed a visual depiction;

the depiction was shipped or transported in interstate or
foreign commerce by any means, including computer;

producing the visual depiction involved using a minor
engaged in sexually explicit conduct;

the depiction is of a minor engaged in sexually explicit
conduct; and

the defendant knew that at least one performer in the
visual depiction was a minor and knew that the depiction
showed the minor engaged in sexually explicit conduct.

The elements of Count Three are:

First:

Second:

Third:

Fourth:

the defendant knowingly possessed one or more matters
which contained any visual depiction of a minor engaged
in sexually explicit conduct;

such visual depiction had been mailed, shipped, or
transported in interstate or foreign commerce by any
means, including by computer, or was produced using
materials which had been so mailed, shipped, or
transported;

the production of the visual depiction involved the use of a
minor engaging in sexually explicit conduct and the visual
depiction was of such conduct; and

the defendant knew that the visual depiction involved the
use of a minor engaging in sexually explicit conduct.

Defendant’s Initials OS 4
i/o

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 5 of 30 PagelD 97

5. Indictment Waiver
Defendant will waive the right to be charged by way of
indictment before a federal grand jury.
6. No Further Charges
If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney's Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.
7. Mandatory Restitution to Victims of Offense of Conviction
Pursuant to 18 U.S.C. § 2259, defendant agrees to make
restitution to known victims of the offense for the full amount of the victims’
losses as determined by the Court. Further, pursuant to 18 U.S.C.
§ 3664(d)(5), the defendant agrees not to oppose bifurcation of the sentencing
hearing if the victims’ losses are not ascertainable prior to sentencing.
8. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant

to the United States Sentencing Guidelines, as adjusted by any departure the

Defendant’s Initials Le : 5

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 6 of 30 PagelD 98

United States has agreed to recommend in this plea agreement. The parties
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.

9. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will not oppose the defendant’s request to the Court that the
defendant receive a two-level downward adjustment for acceptance of
responsibility, pursuant to USSG §3E1.1(a). The defendant understands that
this recommendation or request is not binding on the Court, and if not
accepted by the Court, the defendant will not be allowed to withdraw from the
plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion

pursuant to USSG §3E1.1(b) for a downward adjustment of one additional

Defendant’s Initials [5 6

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 7 of 30 PagelD 99

level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.

10. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the

investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a

motion at the time of sentencing recommending (1) a downward departure

Defendant’s Initials LS 7

 
Case 8:19-cr-00128-SDM-AAS_ Document 37 Filed 03/28/19 Page 8 of 30 PagelD 100

from the applicable guideline range pursuant to USSG §5K1.1, or (2) the
imposition of a sentence below a statutory minimum, if any, pursuant to 18
U.S.C. § 3553(e), or (3) both. If the cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.

| 11. Use of Information - Section 1B1.8

Pursuant to USSG §1B1.8(a), the United States agrees that no

self-incriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the

restrictions and limitations set forth in USSG §1B1.8(b).

Defendant’s Initials

 

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 9 of 30 PagelD 101

12. Cooperation - Responsibilities of Parties

a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.

b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for

the charges which are to be dismissed pursuant to this agreement, if any, and

 
   

Defendant’s Initials

(Pg
WT

 

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 10 of 30 PageID 102

may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance

with this agreement, the United States agrees to forego, and the defendant

Defendant’s Initials Op 10

 
Case 8:19-cr-00128-SDM-AAS. Document 37 Filed 03/28/19 _ Page 11 of 30 PageID 103

agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses.

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire
plea agreement null and void.

13. Forfeiture of Assets
The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 2253, whether in the possession or control of
the United States, the defendant or defendant's nominees.
The assets to be forfeited specifically include, but are not limited

to, the following: an Apevia desktop computer (including two internal hard

Defendant’s Initials _/ . y » 11
é

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 . Page 12 of 30 PagelD 104

drives and one solid-state drive); a Canon HD VIXIA camera and SD card; and
a Canon PowerShot camera, which assets were used or intended to be used to
commit or to promote the commission of the offenses.

The defendant agrees and consents to the forfeiture of these assets
pursuant to any federal criminal, civil judicial or administrative forfeiture
action. The defendant also agrees to waive all constitutional, statutory and
procedural challenges (including direct appeal, habeas corpus, or any other
means) to any forfeiture carried out in accordance with this Plea Agreement on
any grounds, including that the forfeiture described herein constitutes an
excessive fine, was not properly noticed in the charging instrument, addressed
by the Court at the time of the guilty plea, announced at sentencing, or
incorporated into the judgment.

The defendant admits and agrees that the conduct described in the
Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time it
is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written

judgment at any time pursuant to Rule 36.

Defendant’s Initials Cie 12

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 13 of 30 PagelD 105

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property
to the United States before the defendant’s sentencing. The defendant agrees to
be interviewed by the government, prior to and after sentencing, regarding such
assets and their connection to criminal conduct. The defendant further agrees
to be polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the defendant
as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing. In addition to providing full and complete information
about forfeitable assets, these steps include, but are not limited to, the surrender
of title, the signing of a consent decree of forfeiture, and signing of any other
documents necessary to effectuate such transfers. To that end, the defendant
agrees to make a full and complete disclosure of all assets over which defendant
exercises control directly or indirectly, including all assets held by nominees, to
execute any documents requested by the United States to obtain from any other
parties by lawful means any records of assets owned by the defendant, and to

consent to the release of the defendant’s tax returns for the previous five years.

4

Defendant’s Initials an 13

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 14 of 30 PageID 106

The defendant agrees to be interviewed by the government, prior to and after
sentencing, regarding such assets and their connection to criminal conduct.

The defendant agrees that the United States is not limited to
forfeiture of the property specifically identified for forfeiture in this Plea
Agreement. If the United States determines that property of the defendant
identified for forfeiture cannot be located upon the exercise of due diligence; has
been transferred or sold to, or deposited with, a third party; has been placed
beyond the jurisdiction of the Court; has been substantially diminished in value;
or has been commingled with other property which cannot be divided without
difficulty; then the United States shall, at its option, be entitled to forfeiture of
any other property (substitute assets) of the defendant up to the value of any
property described above. The Defendant expressly consents to the forfeiture
of any substitute assets sought by the Government. The defendant agrees that
forfeiture of substitute assets as authorized herein shall not be deemed an
alteration of the defendant's sentence.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that

the defendant has breached this section of the Plea Agreement, the defendant

y
vA

Defendant’s Initials LE 14

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19. Page 15 of 30 PagelID 107

may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding the
abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including satisfaction of any preliminary order of
forfeiture for proceeds.

14. Abandonment of Property - Computer Equipment

The United States of America and defendant hereby agree that
any computer equipment as defined in 18 U.S.C. § 2256, seized from the
defendant and currently in the custody and/or control of the Homeland
Security Investigations or other appropriate agency, were properly seized and
are subject to forfeiture to the government according to 18 U.S.C. §§ 2253 or
2254, and/or that the computer equipment and peripherals constitute
evidence, contraband, or fruits of the crime for which he has pled guilty. As

such, defendant hereby relinquishes all claim, title and interest he has in the

Defendant’s Initials LB. 15

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 16 of 30 PagelD 108

computer equipment and peripherals to the United States of America with the
understanding and consent that the Court, upon approval of this agreement,
hereby directs Homeland Security Investigations, or other appropriate
agencies, to cause the computer equipment described above to be destroyed
forthwith without further obligation or duty whatsoever owing to defendant or
any other person.

As part of the plea agreement in this case, defendant hereby
states under penalty of perjury that he is the sole and rightful owner of the
property, and that defendant hereby voluntarily abandons all right and claim
to and consents to the destruction of: an Apevia desktop computer (including
two internal hard drives and one solid-state drive); a Canon HD VIXIA
camera and SD card; and a Canon PowerShot camera.

15. Sex Offender Registration and Notification

The defendant has been advised and understands, that under the
Sex Offender Registration and Notification Act, a federal law, the defendant
must register and keep the registration current in each of the following
jurisdictions: the location of the defendant’s residence, the location of the
defendant’s employment; and, if the defendant is a student, the location of the
defendant’s school. Registration will require that the defendant provide

information that includes name, residence address, and the names and

( ia
Defendant’s Initials /_, 16

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 17 of 30 PagelD 109

addresses of any places at which the defendant is or will be an employee or a
student. The defendant understands that he must update his registrations not
later than three business days after any change of name, residence,
employment, or student status. The defendant understands that failure to
comply with these obligations subjects the defendant to prosecution for failure
to register under federal law, 18 U.S.C. § 2250, which is punishable by a fine
or imprisonment, or both.
B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing

other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),

Defendant’s Initials Cp 17

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 18 of 30 PagelD 110

including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendant’s
restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. The special
assessment is due on the date of sentencing.

The defendant understands that this agreement imposes no
limitation as to fine.

2. Supervised Release

The defendant understands that the offenses to which the
defendant is pleading provide for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.

3. Immigration Consequences of Pleading Guilty

The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the

United States in the future.

Defendant’s Initials A 18

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 19 of 30 PagelD 111

4. Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The

defendant further agrees to execute any documents requested by the United

Defendant’s Initials ( % 19

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 20 of 30 PagelID 112

States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, with the assistance of the United States

y
Defendant’s Initials Oy 20

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19. Page 21 of 30 PagelD 113

Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.

7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the

Constitution; provided, however, that if the government exercises its right to

Defendant’s Initials OW 21

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 22 of 30 PagelD 114

appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges

Defendant’s Initials BK 22

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 23 of 30 PagelID 115

defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a fury, or to have possession of firearms.

4

Defendant’s Initials OS 23

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19. Page 24 of 30 PagelD 116

11. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would
be able to prove those specific facts and others beyond a reasonable doubt.
FACTS

Between March 2016 and February 2018, the defendant, James
Lockhart, an adult male born in 1988, used an Apevia computer, a Canon
PowerShot camera, and a Canon Vixia camera, to create, store, and distribute
sex-abuse photographs and videos of his one-year-old relative who was born in
2016 (hereafter “victim”) from his house in the Middle District of Florida, for
the purpose of sharing that content on a dark web internet forum. Lockhart
also knowingly possessed other child pornography from an unknown date
until October 4, 2018.

From March 2016 and continuing until at least November 2017,
Lockhart had interchangeably employed the online monikers “Strangewood”
and “Hardwood.” He joined a dark web internet forum known by law
enforcement to be frequented by individuals who share interests in consuming,
producing, and distributing child-exploitative material. During this period,

Lockhart posted several messages on that internet forum, including:

Defendant’s Initials Cf. 24

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19. Page 25 of 30 PagelID 117

» “Hey, lam new to the production game but I am eager to get working
and getting better. I prefer little girls age 0-8 and the more hardcore the
better. I guess my perfect video would be a toddler getting a creampie.
Currently working on editing my first video but should have a teaser up
shortly. Thank you all, StrangeWood.”

« “Thave cum in her mouth. On her pussy. And in her ass.”

« “Twill post more pictures and video soon. Shes young and cant really
follow directions but are there any requests?”

» “Twill think about making a video of him we will see. I have
experimented with him before but it was not something that got me
going like she does.”

Lockhart also posted the following images on that internet forum:

= An imagine depicting Lockhart’s one-year-old relative, the victim, lying
naked on her back on a tan sofa. Lockhart’s hand is pressing two fingers
into the victim’s vagina with force. There is a green stuffed toy in the
victim’s left hand. Also on the sofa is a white sheet of paper with the
name “StrangeWood” written on it.

» An image that shows the victim, focusing on her naked vagina and
anus. Lockhart’s hand is pressing on her buttocks and one finger is in
her anus.

« An image showing the victim lying naked on her back on a tan sofa.
Lockhart’s hand is pressing her buttocks with his thumb in her anus and
his pointer finger in her vagina. The victim’s face is partially blurred but
her facial expressions indicate that she is under duress. In the image, the
victim is clutching a green stuffed toy in her left arm. Also on the sofa is
a white sheet of paper with the name “StrangeWood” written on it.

Lockhart used the signs bearing the name “Strangewood” to gain notoriety

by showing other individuals in the forum and elsewhere that he was the

/
<

H
Defendant’s Initials 25

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 26 of 30 PagelD 118

content creator and that he had direct, hands-on access to the child abused in
the photographs and videos.

Lockhart eventually used electronic computer devices and cameras that
moved in and affected interstate and foreign commerce to produce a four-

video series for the forum in his house, including the trailer that he had a

weldindon November 17,2007,
promised. In November 2017ALockhart knowingly used a computer to

distribute those four videos in interstate and foreign commerce by posting
them on the internet server hosting the above-mentioned dark web forum:

« The six-second teaser begins with a naked female baby, the victim,
lying on her back on a tan sofa holding a green stuffed toy. The victim
is crying. Several seconds later, a white piece of paper comes into view
with the words “Strange Wood for MK PP” written on it.

» Another video, approximately eight minutes long, begins by showing a
tan sofa with the victim lying naked on her back holding a green
stuffed toy. Lockhart picks up a white sheet of paper from the sofa that
reads “StrangeWood for MK PP,” and holds it up to the camera.
Lockhart then places the paper next to victim and begins vaginally
penetrating her with his fingers. The victim immediately begins crying
loudly. Roughly one-and-a-half minutes into the video, Lockhart
penetrates the victim’s anus with his finger. Lockhart then pulls the
victim closer to him on the sofa and begins to rub his erect penis
against the victim’s vagina and anus. Lockhart eventually penetrates
the victim’s vagina with his penis. Lockhart then aggressively pulls the
victim closer to him and attempts to anally penetrate her with his
penis. At roughly the seven-minute mark, Lockhart has completely
penetrated the victim’s anus and the victim is screaming loudly. After
Lockhart ejaculates, he moves the victim into a position that focuses
the camera directly on her anus and vagina.

« A third video, created on a separate occasion and running
approximately 15 minutes long, begins with the camera focused on the

Defendant’s Initials OB 26

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19. Page 27 of 30 PagelID 119

same tan sofa. A baby can be heard crying in the background. Four
seconds into the video, Lockhart places the victim, who is holding a
green stuffed toy, onto the couch. Lockhart then begins to rub his one-
year-old relative’s vagina, buttocks, and chest with his fingers.
Lockhart spreads her vagina lips open with his fingers. The video then
zooms in, focusing on the victim’s vagina. Lockhart spreads the
victim’s anus open and penetrates it with his finger. The “Strange
Wood for MK PP” sign then comes into view. Lockhart proceeds to
spread the victim’s vagina and anus open at the same time, zooming
the video to focus on her genitalia. Lockhart zooms the video out and
begins masturbating next to the victim, who continues to lay on the
couch hysterically crying. Over the next few minutes, Lockhart makes
multiple, alternating attempts to penetrate the victim’s vagina and
anus. Lockhart also attempts to penetrate the victim while holding her
body down— applying downward pressure using his left hand on the
victim’s chest and waist. A few minutes later, Lockhart penetrates the
victim’s vagina with his finger and anus with his thumb at the same
time. A minute or so later, Lockhart again attempts to penetrate the

_ victim with his penis. This time, Lockhart succeeds and begins
repeatedly thrusting his hips into the victim while using both arms to
hold her legs down. Lockhart eventually ejaculates on the victim. The
last minute and a half of the video shows the victim lying on her back,
hysterically crying.

» A fourth video, created on a separate occasion and running over six
minutes in length, begins with the victim lying naked on a tan sofa. She
is holding a green stuffed toy. The victim appears to have oil or some
type of lubricant applied to her genitalia. A white piece of paper comes
into view with “Strange Wood for MK PP” written on it. Lockhart
then begins to penetrate the victim’s vagina with his left middle finger.
The victim cries as Lockhart spreads the victim’s labia for the camera.
Lockhart continues to penetrate the victim’s vagina with his finger,
zooming the camera in to capture the penetration. Lockhart spreads
the victim’s vagina open with his left hand while continuing to
penetrate the victim’s vagina with his right index finger. Lockhart
eventually moves on to the victim’s anus, spreading the anus open and
penetrating the anus with most of his pinky finger. The victim lets out a
loud, agonizing scream. About one minute later, Lockhart twice
penetrates the victim with a green permanent marker—first the victim’s
vagina and later the victim’s anus.

Defendant’s Initials oy 27

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19 Page 28 of 30 PagelD 120

In at least two of the videos, a second child can be heard in the near
background.

Aside from the videos described above, Lockhart used his one-year-old
relative to create additional child-pornographic material on other occasions.
For example, on January 16, 2018, Lockhart, used a Canon camera, which
moved in and affected interstate and foreign commerce, to take a picture the
victim crawling naked on the tan sofa.

On February 13, 2018, Lockhart used a Canon camera, which moved in
and affected interstate and foreign commerce, to record three videos involving
the victim. During two of the videos, the victim screams and cries while
Lockhart, wearing blue medical gloves, forces his erect penis into her mouth.
The third video depicts the victim’s vagina as she screams and cries.

On that same day in February 2018, Lockhart took photographs of the
victim lying on her back with her legs spread apart. In some of the pictures,
Lockhart is holding the victim’s legs apart. Lockhart also used a Canon
camera to take a picture of his penis inside his one-year-old relative’s mouth.
Additionally, he produced a photograph of himself masturbating in front of
the victim’s face, while she cries and stares at him.

Lockhart used his Apevia desktop computer and associated hard drives

(two internal hard drives and one solid-state drive), all of which moved in an

“

a
3 Y
Defendant’s Initials 28

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19. Page 29 of 30 PagelD 121

affected interstate and foreign commerce, to knowingly store and distribute
from his house child-sex-abuse material that he had created and collected.
Lockhart stored at least 50 child pornographic images of the victim on this
computer. In some of the images, the victim is lying on top of a white dresser
with her legs spread open exposing her vagina. In other images, Lockhart
spreads her vagina open. Some of the images contain a message written on a
piece of paper, stating: “Tod Love her IDM 4-13-18.”

Lockhart’s Apevia desktop computer and associated hard drives also
contained child exploitative material that does not involve the victim... ,
Beginning on an unknown date but continuing into octove oly Sy MO
knowingly possessed at least 43 child pornographic videos, at least 4,000
images of child pornography, at least 3,790 images of age-difficult
pornography and child erotica, and three images of child animation. At least
96 of the child-pornography images portrayed infants and toddlers, while 18 of
the images show sadomasochistic and/or violent conduct. One example of an
image that Lockhart knowingly possessed at that time on his desktop
computer and associated hard drives shows a naked female toddler who is
lying on her back with her legs spread. An adult male has his penis on her
toddler’s vagina and what appears to be male ejaculate between the adult male

penis and the vagina.

Defendant’s Initials BC 29

 
Case 8:19-cr-00128-SDM-AAS Document 37 Filed 03/28/19. Page 30 of 30 PageID 122

12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been
made to the defendant or defendant's attorney with regard to such guilty plea.

13. Certification

The defendant and defendant's counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms.

te
DATED this_Z2-&' day of Maan, 2019.

 

 

  

 

 

MARIA CHAPA LOPEZ
United States Attorney
Lb LA,
James Lockhart Francis D. Murray
efendant Assistant United States Attorney

A Of / J a ( AN L i AY AO |

Mark J. OBrien ~—AmandaL. Riddell” *

Attorney forDefendant Assistant United States Attorney

Acting Chief, Special Victims Section

30

 
